350 S.W.3d 860 (2011)
Douglas COLOMBATTO, Appellant,
v.
Judy ZERR, et al., Respondents.
No. ED 96003.
Missouri Court of Appeals, Eastern District, Division One.
October 18, 2011.
Lisa D. Sigmund, St. Louis, MO, for appellant.
Jayne T. Woods, Jefferson City, MO, Joseph W. Smith, St. Charles, MO, for respondents.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Douglas Colombatto appeals from the trial court's judgment denying his Petition for Expungement of his prior conviction for Driving While Intoxicated. We have reviewed the briefs of the parties and the record on appeal, and we see no error in the trial court's judgment. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).